Case 3:19-cr-00218-HES-JRK Document 37 Filed 01/21/20 Page 1 of 3 PageID 381



                       UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

Vs.                                              Case Number: 3:19 CR 218 J 20JRK


ROMEO XAVIER LANGHORNE,

      Defendant.
_____________________________________/

               DEFENDANT’S RESPONSE TO GOVERNMENT MOTIONS

       COMES NOW, the Defendant, Romeo Langhorne, through undersigned counsel, and

files his response to the Government Motion for a Protective Order and Motion for a

Competency Exam.

                            Government Motion for a Protective Order

       Defendant has no opposition to the Court granting the Government’s motion for a

protective order.

                         Government Motion for a Competency Exam

       Defendant has no opposition to the Government’s motion for a competency exam under

the following conditions:

I.     The examination is conducted locally and undersigned counsel may attend the

examination as an observer.

II.    The examination is conducted to determine Mr. Langhorne’s present mental competency,

which includes - his ability to understand the nature and consequences of the proceeding against

him and Mr. Langhorne’s ability to assist in his defense.
Case 3:19-cr-00218-HES-JRK Document 37 Filed 01/21/20 Page 2 of 3 PageID 382



III.   The examination report shall include:

               1)    Mr. Langhorne’s history and present symptoms, if any;

               2)    A description of the psychiatric, psychological, and medical tests that were

                     employed and their results;

               3)    The examiner’s findings;

               4)    The examiner’s opinions as to diagnosis, prognosis; and

               5)    whether Mr. Langhorne is suffering from a mental disease or defect

                     rendering him mentally incompetent to the extent that he is unsable to

                     understand the nature and consequences of the proceedings against him or

                     to assist properly in his defense.

       With regard to Item 5), the examining professional answers the following questions:

               a)    Does Mr. Langhorne have present sufficient ability to consult with his

                     counsel with a reasonable degree of rational understanding?

               b)    Does Mr. Langhorne have a rational, as well as factual understanding of

                     the proceedings against him?

IV.    The examination report is furnished to the Court, AUSA Laura Cofer Taylor, and

Attorney Charles Lammers.

V.     The U.S. Attorney’s Office will be billed for the expense of the examination and report

preparation.




                                                2
Case 3:19-cr-00218-HES-JRK Document 37 Filed 01/21/20 Page 3 of 3 PageID 383



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
AUSA Laura Cofer Taylor, Counsel for the United States, through CM/ECF this 21st day of
January, 2020.


                                                 /s/ Charles Lammers
                                                 ____________________________________
                                                 CHARLES WILLIAM LAMMERS
                                                 FLORIDA BAR NO. 0107425
                                                 Law Office Charles William Lammers,
                                                 Professional Association
                                                 4069 Atlantic Boulevard
                                                 Jacksonville, Florida 32207
                                                 904 330 0118 Fax 904 398 1568
                                                 Email: CL@CWLPA.com




                                             3
